Citation Nr: 0704352	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 28, 2003, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to July 
1974.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing is of 
record.

As a procedural matter, the Board notes that the veteran had 
filed a claim for TDIU, which became moot upon the assignment 
of a 100 percent schedular rating for post traumatic stress 
disorder (PTSD) effective March 28, 2003.  Therefore, he 
seeks, in effect, entitlement to TDIU prior to March 28, 
2003.  The Board finds this appeal to be viable.  


FINDINGS OF FACT

1.  In December 1999, the RO denied the veteran's claim for a 
TDIU.

2.  The veteran was notified and filed a timely notice of 
disagreement (NOD).

3.  A statement of the case (SOC) was issued in December 2001 
but he did not appeal, and the December 1999 decision became 
final.

4.  In March 2003, the veteran filed a claim for a TDIU.

5.  The RO ultimately granted a total rating (100 percent) 
and established an effective date of March 28, 2003, the date 
of the claim.  He disagreed with the effective date.

6.  The evidence does not show that the veteran filed an 
informal claim nor indicated an intent to file a claim, nor 
that he was unemployability for the one-year prior to the 
date of the new claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 28, 
2003, for the award of a total rating have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2).  
The effective dates of total ratings are governed by the 
increased rating regulations.  See 38 C.F.R. § 3.400(o)(1) & 
(2); Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veterans Claims Court has indicated that in order for 
entitlement to an increase in disability compensation to 
arise, the disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 
38 U.S.C.A. § 5110(b)(2) required a review of all the 
evidence of record (not just evidence not previously 
considered) as to the disability in order to ascertain the 
earliest possible effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

The veteran filed a claim for entitlement to TDIU in June 
1999.  This claim was denied by a rating decision dated in 
December 1999.  He filed a timely NOD.  An SOC was issued in 
December 2001; however, the veteran did not appeal.  
Therefore, the December 1999 decision became final.

In March 2003, the veteran again filed a claim for a TDIU.  
Although initially denied, the RO granted a total rating (100 
percent) by rating decision dated in October 2004 effective 
to March 28, 2003, the date of the claim.  He disagreed with 
the effective date and contends that he is entitled to an 
effective date of May 1999, the date of the previous claim.  
The TDIU claim has been rendered moot upon the assignment of 
a 100 percent schedular rating for PTSD; nonetheless, the 
claim for an earlier effective date (prior to March 28, 2003) 
remains in appellate status.

After a review of the claims file, the Board finds that prior 
to March 28, 2003, there had been no claim, informal claim, 
or an intent to file a claim for TDIU.  A review of the 
evidence reflects only two documents submitted on the 
veteran's behalf.  One was a VAF 646 dated in March 2002, 
which addressed only a concurrent issue of an increased 
rating for PTSD, and the second was an April 2002 informal 
brief presentation also addressing the PTSD issue.  Neither 
of these documents addressed the issue of TDIU and cannot be 
considered a formal claim, an informal claim, or an intent to 
file a claim.  Thereafter, the next correspondence from the 
veteran was the claim for TDIU, received by VA on March 28, 
2003.

As there was no claim, informal claim, or an intent to file a 
claim for TDIU prior to March 28, 2003, the question now 
before the Board is whether it was factually ascertainable 
that the veteran's was entitled to TDIU in the one year prior 
to March 28, 2003.  After a review of all the evidence, the 
Board finds that the claim for an earlier effective date must 
be denied.  See 38 U.S.C.A. § 5110(b)(2); Hazan.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  

(1) Disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral 
factor, if applicable,  

(2) Disabilities resulting from common etiology or a 
single accident,  

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric,  

(4) Multiple injuries incurred in action, or  

(5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold. Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflected some factor which took his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

The veteran has only one service-connected disability (PTSD) 
and, which was rated at 50 percent disabling from July 1997 
and at 70 percent disabling from March 1999.  In the March 
2003 application for a TDIU rating, he indicated that he had 
last worked full-time in 1998, at which time he was a long-
haul driver.  He reported two years of high school but no 
additional education or training.  This is consistent with 
the education and employment history reported elsewhere in 
the claims folder.  In essence, the veteran had sporadic 
employment for many years.  The question, however, before the 
Board is whether the veteran's service-connected disability - 
PTSD - alone would prevent him from securing or following a 
substantially gainful occupation.

While the veteran met the percentage criteria specified in 38 
C.F.R. § 4.16(a) as of March 1999, the record does not 
contain a competent opinion, prior to March 28, 2003, which 
attributed his unemployment to his service-connected 
disability alone.  Medical treatment records for the relevant 
time frame were reviewed.  In February 2002, the veteran 
sought treatment for detoxification.  There are no further 
outpatient treatment records until a November 2002 pre-
admittance interview for a substance abuse program.  At that 
time, it was reported that he had been unemployed for 12 
months; however, his unemployment was suggested to be related 
to severe chemical dependency.  

The veteran was admitted into the substance abuse program in 
January 2003.  A mental status examination reflected that he 
had no problems with concentration, no problems with memory, 
was oriented, denied depression, was 7/10 on a mood scale, 
was a little anxious noted to be 2/10, was not suspicious, 
irritable, angry, hostile, euphoric, guarded, or having 
evidence of hallucinations or delusions.  While PTSD was 
reported and it was noted that he had been in a PTSD program 
7 years previously, which he did not finish.  There was no 
indication that he was unemployable due to PTSD.  

At the time, the veteran's major problems were related to 
legal troubles and he had apparently been given the option of 
going into drug rehabilitation or going to jail.  There was 
no employability determination made.  In addition, at least 
one treating physician indicated that the veteran's drug 
addiction was not an adjunct condition to PTSD.  Therefore, 
the competent evidence does not support a finding that 
unemployability due to drug addiction was related to his 
service-connected PTSD disability.  The veteran was 
discharged from the program in February 2003.  There are no 
other relevant outpatient treatment records associated with 
the claims file until after he filed the claim for TDIU in 
March 2003.

While outside the one-year time frame, the Board also notes 
that the evidence of record includes two VA examinations, 
dated in August 2000 and October 2001, which both concluded 
that the veteran was employable, despite his level of 
psychiatric disability.  Such documents do not rationally 
give rise to a claim for TDIU.  See 38 C.F.R. § 3.157.

Specifically, in the October 2001 examination, the examiner 
was asked to specifically address what impact did PTSD have 
on the veteran's ability to maintain substantially gainful 
employment.  The examiner responded that the veteran's:

irritability does appear to interfere 
with his employer-relationships.  When he 
can work independently, he has the 
competence and concentration to complete 
the job.

Also pertinent to the above question is 
[the veteran's] prognosis from the 
viewpoint of general clinical experience.  
The label of "unemployable" or 
"permanently disabled," with its 
financial remuneration, is a strong 
disincentive to improve, and is 
correlated with substance-abuse relapses 
and non-compliance with treatment . . . 
Now that [the veteran] has again quit 
drugs and alcohol, and he is again in 
treatment, he has shown improvement over 
the last two months.  If he continues 
conscientiously in treatment, he has the 
ability to continue improving.

The August 2000 examiner reflected that:

The patient may meet minimal criteria for 
residuals [PTSD].  However, he meets none 
of the more serious symptoms under he 
"Narrative" paragraph at the beginning 
of this report.  He has significant 
social relationships and he is 
intelligent.  He has a prospect for a 
part-time job.  It may be easier for him 
to work independently, but I do not see 
evidence of unemployability.  Amphetamine 
abuse may continue to be a problem, until 
adequately treated.

Thus, the objective evidence of record does not support his 
contentions that he was unable to work due to his service-
connected PTSD alone prior to March 28, 2003.  Such evidence 
neither established a claim for TDIU or established "facts 
found" to account for a grant.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.157.  

The facts and circumstances do not indicate that his service-
connected PTSD precluded the veteran from securing or 
following a substantially gainful occupation prior to March 
2003.  See 38 U.S.C.A. § 5110(b).  The Board therefore 
concludes that the preponderance of the evidence is against 
the assignment of a TDIU rating prior to March 28, 2003.

At a hearing before the Board, the veteran testified that in 
1999 he asked to have his PTSD increased from 30 percent and 
the RO granted an increase to 50 percent.  He indicated that 
he was not using a service organization to assist him in his 
claims for increased rating.  He also reflected that he did 
not have any help in filing out a VAF 21-4138 Statement in 
Support of Claim, received by VA on June 1, 1999, which was 
the first time he mentioned a claim for TDIU.  He asked for a 
sympathetic reading of his various correspondence because he 
did not have the assistance of a representative.

On the issue of representation, the Board notes that a duly 
executed VAF 21-22 shows that the veteran named the American 
Legion as his representative effective from June 1996.  The 
appointment was not revoked until July 2004.  Moreover, 
multiple rating decisions during that time frame with respect 
to a claim for an increased rating for PTSD (February 2000, 
January 1999, July 1998, February 1998) all copied to his 
appointed representative.  Further, in a July 1999 letter to 
the veteran regarding his June 1999 claim for TDIU was also 
copied to the service representative.  Therefore, he was, in 
fact, represented during that time.

The veteran also maintained that his substantive appeal on 
the issue for an increased rating filed in November 2000 
should be considered as a substantive appeal for the claim 
for TDIU.  This argument fails.  Significantly, the appeal on 
the PTSD issue did not remotely reference a claim for TDIU or 
mention employability.    

Next, in certain situations, the Veterans Claims Court has 
found that the issuance of an SOC is not an absolute 
requirement for a remand.  See Archbold v. Brown, 9 Vet. App. 
124, 132 (1996).  However, the facts of the present case are 
distinguishable from those presented in Archbold.  
Specifically, none of the special circumstances identified by 
the Court in Archbold are present here.  In this case, the RO 
issued an SOC but the veteran failed to act.  It is not the 
situation where the veteran was misled into believing that a 
timely appeal had been completed.  

Further, the veteran maintained that an effective date in 
1999 should be established as the September 2004 VA examiner 
commented that the veteran was unemployable as of that time.  
However, a September 2004 medical opinion is not germane to 
the issue of whether the veteran had filed a claim or 
indicated an intent to file a claim, or was entitled to a 
TDIU prior to March 2003.  In addition, if the statement is 
accepted as correct, the claim for TDIU was more than one 
year after the event, "facts found," or date 
"ascertainable."  As such, the effective date is controlled 
by the date of claim rather than the date up to one year 
prior to the claim.  See 38 U.S.C.A. § 5110(b)(2).

At the hearing, the veteran also argued that the previous 
service representative filed a VAF 646 within 60 days of the 
statement of the case and that it should be considered as a 
timely appeal.  However, the VAF 646 Statement of Accredited 
Representative in Appealed Case specifically listed the 
"Issue of Appeal" as "PTSD."  There was absolutely no 
comment with respect to a claim for a TDIU.  

In sum, the Board finds that the claim received on March 28, 
2003, was the date of receipt of the application for TDIU.  
The evidence does not show that the veteran filed a formal 
claim, an informal claim, or indicated an intent to file a 
claim prior to that time.  In addition, there is no competent 
evidence dated prior to that date which would allow a factual 
determination that TDIU existed in the one year prior to 
March 28, 2003.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.157; Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond that currently 
assigned cannot be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

In this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim.  He has produced 
no evidence and none is contained in the claims file 
reflecting a formal claim, an informal claim, or an intent to 
file a claim for TDIU until March 2003.  Even considering the 
standard of "factually ascertainable" within one year, 
there is no evidence to support an effective date prior to 
March 28, 2003.  Furthermore, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of an initial grant of benefits, a medical 
opinion or the findings of a medical examination are not 
germane to the issue.  The available evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.

For a TDIU, the veteran would not be assigned a disability 
rating.  Further, the present claim directly addressed the 
issue of an effective date.  Since the claim for an earlier 
effective date is being denied on a direct basis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot and no 
further notification is needed under the provisions of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to an effective date earlier than 
March 28, 2003, for the award of a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


